DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 04/17/2020, the status of the claims are: claims 1-20 are pending, with claims 18-20 being newly added claims; claims 1-4, and 7-17 have been amended; no claims have been cancelled.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for bandwidth allocation in an network that dynamically allocates bandwidth in an optical network. Each of the Independent claims 1, 7, 12, and 14, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference, Doo et al. (US 2016/0277142 A1) discloses an Optical Network Unit (ONU) for low latency packet transmission in a Time Division Multiplexing-Passive Optical Network (TDM-PON), a method of operating the ONU, and an apparatus for controlling the ONU. The method includes: receiving, from a base 
While the disclosure of Doo discloses dynamic bandwidth allocation the teaching of Doo do not explicitly disclose and/or render obvious each and every limitation of the claims. Thus, the claims are considered to be in condition for allowance. 	An additional prior art reference Chaffins et al. (US 2014/0133855 A1) discloses embodiments that reduce overhead in Ethernet Passive Optical Network (EPON) networks by reducing the amount of switching among Optical Network Units (ONUs) done by the Optical Line Terminal (OLT). In one embodiment, Logical Link Identifiers (LLIDs) hosted by the same ONU are linked at the OLT such that the OLT grants same ONU LLIDs consecutively when appropriate. This reduces the optics related delay associated with switching among ONUS. At the same time, the linking of LLIDs hosted by the same ONU allows for data from multiple LLIDs to be grouped together within a single Forward Error Correction (FEC) block at the ONU, when appropriate, reducing FEC overhead. 
While the disclosure of Chaffins teaches reducing overhead in passive optical networks, it does not disclose and/or render obvious each and every limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411